Case 1:18-cr-00457-AMD-CLP Document 308 Filed 08/11/21 Page 1 of 2 PageID #: 4905

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  AAS:JN/DKK/SME/MAA                                 271 Cadman Plaza East
  F. #2017R5903                                      Brooklyn, New York 11201

                                                     August 11, 2021

  By ECF

  The Honorable Ann M. Donnelly
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                Re:     United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-00457 (S-3) (AMD)

  Dear Judge Donnelly:

                 The government respectfully submits this letter to request a further extension
  of the August 16, 2021, deadline to file its ex parte, classified submission pursuant to Section
  4 of the Classified Information Procedures Act, 18 U.S.C. app. III (the “CIPA 4
  Submission”). The government respectfully requests that the Court extend the current
  deadline by two weeks, to August 30, 2021.

                  The undersigned have been working diligently with the relevant other
  government offices to finalize the submission and its supporting materials. However,
  additional time is needed to complete the final review of some of those materials. If this
  motion is granted, we do not anticipate the need for any additional continuances beyond the
  requested time. In addition, although the government is requesting an additional two weeks,
  it will submit its CIPA 4 Submission sooner, if possible.




                                                 1
Case 1:18-cr-00457-AMD-CLP Document 308 Filed 08/11/21 Page 2 of 2 PageID #: 4906




                                                 Respectfully submitted,

                                                 JACQUELYN M. KASULIS
                                                 Acting United States Attorney
                                                 Eastern District of New York

                                          By:           /s/ Alexander A. Solomon
                                                 Alexander A. Solomon
                                                 Julia Nestor
                                                 David K. Kessler
                                                 Sarah N. Evans
                                                 Meredith A. Arfa
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000



   DEBORAH L. CONNOR                             JAY I. BRATT
   Chief                                         Chief
   Money Laundering and Asset Recovery Section   Counterintelligence and Export Control
   Criminal Division                             Section
   U.S. Department of Justice                    National Security Division
                                                 U.S. Department of Justice
   Laura M. Billings
   Christian J. Nauvel                           Thea D. R. Kendler
   Trial Attorneys                               David Lim
                                                 R. Elizabeth Abraham
                                                 Trial Attorneys




                                             2
